internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to plr-119341-98 cc dom p si date date legend company state d1 d2 d3 d4 d5 dear this letter responds to a letter dated date on behalf of company requesting relief under sec_1362 of the internal_revenue_code facts according to the information submitted company a state corporation was incorporated on d1 on d2 company filed a form_2553 election by a small_business_corporation effective for the taxable_year beginning d3 to be treated as an s_corporation as defined in sec_1361 at the time company filed form_2553 two individual_retirement_accounts iras held shares in company company’s accountants had incorrectly advised company that iras were permissible s_corporation shareholders under sec_1361 plr-119341-98 on d4 company’s accountants learned that iras are impermissible s_corporation shareholders and that company’s s_corporation_election was invalid on d5 company redeemed the stock from the iras company and each of its shareholders who were shareholders during the period of invalidity agree to make any adjustments consistent with the treatment of company as an s_corporation law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1361 provides that a small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate and other than a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual revrul_92_73 1992_2_cb_224 holds that a_trust qualified as an individual_retirement_account under sec_408 is not a permitted shareholder of an s_corporation under sec_1361 sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary for that period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary after applying the relevant law to the facts submitted and the representations made we conclude that company’s election to be an s_corporation beginning on d3 was ineffective because at the time of the election some of company’s shareholders were ineligible shareholders we also hold that the ineffectiveness was inadvertent within the meaning of sec_1362 we further hold that under the provisions of sec_1362 company will be treated as an s_corporation during the period of d3 through d5 and thereafter provided plr-119341-98 company’s s_corporation_election was not otherwise invalid and provided that the election was not terminated under sec_1362 additionally during the period from d3 to d5 each individual whose ira held company stock will be treated as the owner of the company stock held by the respective individual’s ira accordingly those individuals and company’s other shareholders must include their pro_rata share of the separately and nonseparately computed items of company as provided in sec_1366 if company the iras the individuals whose iras held company stock or any of company’s other shareholders fail to treat company and the iras as described above this ruling shall be null and void except as specifically set forth above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision in the code this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours william p o'shea chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
